Title: From George Washington Adams to Louisa Catherine Johnson Adams, 10 November 1824
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					My dear Mother.
					Boston 10th. November 1824.
				
				The heated and violent temper of the public upon the question of politics renders it necessary to keep individual feelings cautiously in check but this is not always possible. The low spirits indicated by your last letter to me and subsequently by the one to Mr Cruft have affected me more than any thing which is going on without. The atrocious application of the story of Mrs Moulton to the purpose of ruining my Father has excited in this part of the country a disgust paralleled only by the feeling roused by the intemperate letters of Colonel Pickering whom Dr Waterhouse has awfully chastised. New England has done justly and proved that calumny can not corrupt good sense and principle. She has given a most honourable testimony to the high and elevated character which she holds him to possess. To you who regard untarnished and spotless reputation much more than the mere chance of rising to the highest place it will certainly be gratifying when you find the lie given to the vile accusers of my Father and Colonel Pickerings assertion thoroughly disproved that where he is best known he is the least supported. Grandfather says that one of the most gratifying circumstances of his life has been the assurance that in Braintree his own native town, Quincy the place of his residence and Weymouth the birth place of my Grandmother every vote was for John Quincy Adams. In Milton the residence of the Smiths only three, to the astonishment of every body voted against him. Dr Welsh on being told that Crawford would have success or at least a strong minority here and throughout New England said “It is not possible for there’s good sense here yet:”Grandfather has been rendered so much better by the different visits he has had that he has passed through October, always a trying month with more than usual comfort. He was born in October, married in October and lost my Grandmother in October. These days follow each other thus: he was married on the 27th. Grandmother died on the 28th. his birth day the 30th.; her funeral the 31st. He said to me on the morning of the Sunday preceding them that the succession of these days and the memory of events which signalize them completely destroy his spirits and leave an overwhelming sorrow: that he struggles against it but cannot resist the encroaching melancholy which makes every thing else uninteresting and insignificant. It was fortunate that Caroline was with him and that Harriet took this week to pay her visit there as they succeeded in making him partially forget his subjects of thought. They made a little party for the evening of the 29th. and on Saturday the 30th. a sociable dinner for Mr and Mrs Boylston and Mr Brooks of Hingham whose birth day it was. I was prevented from going by Mr Cookes absence. As he had gone to New York I was obliged to attend to the business of the office. Charles tried hard but could not get a passage to Quincy in the forenoon. After dinner we went together and found quite a company in the house. Grandfather told us that he had enjoyed himself very much and was delighted with the innocent hilarity and cheerful gaiety which the day occasioned. Having passed through this trying week the results of the election in New England tended to increase his pleasure and when pleased he is generally well: on Sunday last he was vastly better than he has been for several months. I have looked for the file of letters and opened all the trunks save one of which my Father has the key: in which it is probable they are. I told Grandfather what you said about coming here and his pleasure at it equalled that of your son
				
					George Washington Adams.
				
				
			